Citation Nr: 0832354	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-16 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for ulcerative colitis 
status-post colectomy and ileostomy, currently evaluated as 
30 percent disabling.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION


The veteran served on active duty from November 1991 to 
February 1996. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsyvania.

The Board notes that the veteran filed a timely notice of 
disagreement (dated in May 2006) of the issue of entitlement 
to an effective date earlier than January 3, 2006 for the 
temporary 100 percent evaluation based on either surgical or 
other treatment necessitating convalescence.  Accordingly, a 
statement of the case was issued in October 2006.  A 
substantive appeal has not been filed with respect to this 
issue and the RO closed the appeal.  Thus, the issue is not 
before the Board for appellate review.  See 38 C.F.R. § 
20.200 (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran submitted a statement from the Social Security 
Administration dated May 2008, indicating that he was 
receiving disability payments.  The records used in 
adjudicating this claim must be obtained on remand.  Id.;  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Relevant ongoing medical records should also be obtained. 38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

2.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the veteran, including any 
ongoing medical records from the Wilkes-
Barre VA healthcare system dating since 
February 2008.

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran should be issued a supplemental 
statement of the case and be given an 
opportunity to respond before the case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




